 

Exhibit 10.1

 



EGS Comment 11/29

 

AMENDMENT AND RELEASE AGREEMENT

 

This AMENDMENT AND RELEASE AGREEMENT (the “Agreement”), dated as of November 29,
2013, is by and between Recon Technology Ltd., a Cayman Islands exempted company
(the “Company”), and each of the Buyers (as defined in the Purchase Agreement
(as defined below)).

 

RECITALS

 

A. On November 25, 2013, the Company and each of the Buyers entered into that
certain Securities Purchase Agreement (the “Purchase Agreement”). Capitalized
terms used in this Agreement that are not otherwise defined herein have the
meanings set forth in the Purchase Agreement.

 

B. In accordance with Section 8(e) of the Purchase Agreement, the parties hereto
desire to amend the Purchase Agreement and the form of Warrants as contemplated
by this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agree as follows:

 

1. Amendments.

 

(a) The Schedule of Buyers attached to the Purchase Agreement is hereby deleted
in its entirety and replaced with the Schedule of Buyers attached hereto as
Exhibit A.

 

(b) Section 1(b) of the form of Warrant is hereby deleted in its entirety and
replaced with the following:

 

“(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $5.38,
subject to adjustment as provided herein.” 

 

 

 

 

 



2. Company Release. The Company, on its own behalf and on behalf of its
Subsidiaries and its and their respective officers, directors, affiliates,
investors and other related Persons (the Company and all of the foregoing
Persons referred to above in this Section ‎2 are referred to herein as “Company
Releasors”), hereby irrevocably, fully and unconditionally releases and forever
discharges (x) each Buyer and (y) each of the present and former directors,
officers, shareholders, members, managers, investment managers, investment
advisers, partners, employees, agents, advisors, consultants and representatives
of each Buyer, (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) and each Person, if any, who controls each Buyer, within the meaning of
the 1933 Act or the 1934 Act, and each of the present and former directors,
officers, shareholders, members, managers, investment managers, investment
advisers, partners, employees, agents, advisors, consultants and representatives
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons and each of their direct and indirect related Persons (each
Buyer and all such other Persons referred to above in clause (y) in this Section
‎2 are referred to herein collectively as the “Buyer Releasees”) from all
claims, actions, obligations, causes of action, suits, losses, omissions,
damages, contingencies, judgments, fines, penalties, charges, costs (including,
without limitation, court costs, reasonable attorneys’ fees and costs of defense
and investigation), expenses and liabilities, of every name and nature, whether
known or unknown, absolute or contingent, suspected or unsuspected, matured or
unmatured, both at law and in equity, (collectively, the “Claims”) which any
Company Releasor may now own, hold, have or claim to have against any of the
Buyer Releasees for, upon, or by reason of any nature, cause, action or inaction
or thing whatsoever which arises from the beginning of the world to the date and
time of this Agreement relating to the Company or any of its Subsidiaries
(collectively, the “Company Claims”). The Company, on behalf of itself and its
successors, assigns and other legal representatives and all of the other Company
Releasors, covenants that it will not (and that it will cause all other Persons
who may seek to claim as, by, through or in relation to any of the Company
Releasors or the matters released by the Company Releasors in this Agreement not
to) sue any of the Buyer Releasees on the basis of or related to or in
connection with any Company Claim herein released and discharged, as provided in
this paragraph. Notwithstanding the foregoing, nothing contained in this
paragraph shall release or relieve any obligations of any Buyer under this
Agreement, the Purchase Agreement or under any other Transaction Document to
which it is a party.

 

3. Buyer Release. Each Buyer, on its own behalf and on behalf of such Buyer’s
officers and directors (or managers (as applicable), (and all of the foregoing
Persons of such Buyer referred to above in this Section ‎3 are referred to
herein as “Buyer Releasors”), hereby irrevocably, fully and unconditionally
releases and forever discharges the Company and its present and former officers
and directors (the Company and its present and former officers and directors are
referred to herein collectively as the “Company Releasees”) from all Claims
which such Buyer and its Buyer Releasors may now own, hold, have or claim to
have against any of the Company Releasees for, upon, or by reason of any nature,
cause, action or inaction or thing whatsoever which arises from the beginning of
the world to the date and time of this Agreement relating to the Buyer
(collectively, the “Buyer Claims”). Each Buyer on behalf of itself and its
successors, assigns and other legal representatives and each of its Buyer
Releasors, covenants that it will not (and that it will cause all other Persons
who may seek to claim as, by, through or in relation to such Buyer or its Buyer
Releasors or the matters released by such Buyer in this Agreement not to) sue
any of the Company Releasees on the basis of or related to or in connection with
any of such Buyer’s Buyer Claims herein released and discharged, as provided in
this paragraph. Notwithstanding the foregoing, nothing contained in this
paragraph shall release or relieve any obligations of the Company under this
Agreement, the Purchase Agreement or any of the other Transaction Documents.

 



2

 

 

4. Entire Agreement; Amendment and Waiver. This Agreement supersedes all other
prior oral or written agreements between the parties hereto, their affiliates
and Persons acting on their respective behalf solely with respect to the matters
contained herein, and this Agreement contains the entire understanding of the
parties solely with respect to the matters covered herein; provided, however,
that the Purchase Agreement and the other Transaction Documents shall continue
in full force and effect, as amended by this Agreement. The parties hereto make
no representations or warranties to each other, express (except as contained in
this Agreement) or implied, and any and all prior representations and warranties
made by any party hereto or its representatives, whether verbally or in writing,
are deemed to have been merged into this Agreement and the other written
agreements contemplated hereby, it being intended that no such prior
representations or warranties shall survive the execution and delivery of this
Agreement. The Purchase Agreement, the other Transaction Documents and this
Agreement shall be read and construed as a single agreement, and all references
to the Purchase Agreement and the other Transaction Documents shall hereafter
refer to the Purchase Agreement or the other Transaction Documents (as the case
may be), as amended by this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the parties hereto. No
waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party. This Agreement shall be a Transaction
Documents for all purposes of all Transaction Documents.

 

5. Governing Law. The parties hereby agree that pursuant to 735 Illinois
Compiled Statutes 105/5-5 they have chosen that all questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or under any of the other Transaction Documents or in connection
herewith or with any transaction contemplated hereby or thereby or discussed
herein or therein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall (i) limit, or be deemed to limit, in any way any right to serve
process in any manner permitted by law, (ii) operate, or shall be deemed to
operate, to preclude any Buyer from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to such Buyer or to enforce a judgment or other court ruling in
favor of such Buyer or (iii) limit, or be deemed to limit, any provision of
Section 13 of the Warrants. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 



3

 

 

6. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

7. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including,
as contemplated below, any assignee or transferee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Buyers (which may be granted or
withheld in each Buyer’s sole discretion), including, without limitation, by way
of a Fundamental Transaction (as defined in the Warrants) (unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Warrants). A Buyer may assign some or all of its rights
hereunder in connection with any assignment or transfer of any of its Securities
without the consent of the Company, in which event such assignee or transferee
(as the case may be) shall be deemed to be a Buyer hereunder with respect to
such assigned rights.

 

9. Descriptive Headings; Interpretation; No Third Party Beneficiaries. The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this Agreement. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party. For clarification purposes, the Recitals are part of this Agreement
and are all incorporated into this Agreement by reference. This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

 



4

 

 

10. Disclosure of this Agreement. The Company shall, on or before 8:30 a.m., New
York time, on the date of this Agreement, file a Current Report on Form 8-K
describing all the material terms of this Agreement in the form required by the
1934 Act and attaching this Agreement.

 

11. Prospectus Supplement and Blue Sky. Immediately prior to execution of this
Agreement, the Company shall have delivered, and as soon as practicable after
execution of this Agreement the Company shall file, a prospectus supplement with
respect to the Securities as required under, and in conformity with, the 1933
Act, including Rule 424(b) thereunder. Without limiting any other obligation of
the Company under any Transaction Document, the Company shall timely make all
filings and reports relating to the offer and sale of the Securities required
under all applicable securities laws (including, without limitation, all
applicable federal securities laws and all applicable “Blue Sky” laws and
including, without limitation, as a result of entering into this Agreement), and
the Company shall comply with all applicable foreign, federal, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Securities to the Buyers.

 

12. Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under this Agreement and the other Transaction Documents are several
and not joint with the obligations of any other Buyer, and no Buyer shall be
responsible in any way for the performance of the obligations of any other Buyer
under this Agreement or any other Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Buyer pursuant
hereto or thereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Buyers are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by this
Agreement and the other Transaction Documents or any matters, and the Company
acknowledges that the Buyers are not acting in concert or as a group, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by this Agreement or the other Transaction Documents.
The decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment under the Transaction Documents
and that no other Buyer will be acting as agent of such Buyer in connection with
monitoring such Buyer’s investment in the Securities or enforcing its rights
under this Agreement or the other Transaction Documents. The Company and each
Buyer confirms that each Buyer has independently participated with the Company
in the negotiation of the transaction contemplated by this Agreement and the
other Transaction Documents with the advice of its own counsel and advisors.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.
The use of a single agreement to effectuate the purchase and sale of the
Securities contemplated by the Transaction Documents was solely in the control
of the Company, not the action or decision of any Buyer, and was done solely for
the convenience of the Company and not because it was required or requested to
do so by any Buyer. It is expressly understood and agreed that each provision
contained in this Agreement and in each other Transaction Document is between
the Company and a Buyer, solely, and not between the Company and the Buyers
collectively and not between and among the Buyers.

 

[signature pages follow]

 

5

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 



 

  COMPANY:       RECON TECHNOLOGY, LTD.           By: 

/s/ Shenping Yin

      Name: Shenping Yin       Title: Chief Executive Officer          

  

 

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

 

BUYER:

 

 

CRANSHIRE CAPITAL MASTER FUND, LTD.

 

By: Cranshire Capital Advisors, LLC
Its: Investment Manager

            /s/ Keith Goodman     By: Keith Goodman   Its: Authorized Signatory
   

 

 

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.  

 



 

BUYER:

 

 

EQUITEC SPECIALISTS, LLC

 

By: Cranshire Capital Advisors, LLC
Its: Investment Manager

            /s/ Keith Goodman     By: Keith Goodman   Its: Authorized Signatory
   

 

 

 

 

 

 

 

Exhibit A

 

SCHEDULE OF BUYERS

 



(1) (2) (3) (4) (5) (6)

Buyer

Address, Facsimile Number and E-mail Address

Number of Common Shares

Number of

Warrant Shares

Purchase Price

Legal Representative’s
Address and Facsimile Number

 

 

Cranshire Capital Master Fund, Ltd.

 

 

c/o Cranshire Capital Advisors, LLC

3100 Dundee Road, Suite 703

Northbrook, Illinois 60062

Attn: Mitchell P. Kopin

Facsimile: (847) 562-9031

E-mail: notices@cranshirecapital.com

 

 

136,625

 

40,987

 

$587,487.50

Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Attention: Peter H. Lieberman

   Todd A. Mazur
Facsimile: (312) 456-8435

E-Mail: liebermanp@gtlaw.com
              mazurt@gtlaw.com




Equitec Specialists, LLC

 

 

 

c/o Cranshire Capital Advisors, LLC

3100 Dundee Road, Suite 703

Northbrook, Illinois 60062

Attn: Mitchell P. Kopin

Facsimile: (847) 562-9031

E-mail: notices@cranshirecapital.com

 

 

 

 

 

 

 

 

45,542

 

 

 

 

13,663

 

 

 

 

$195,830.60

Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Attention: Peter H. Lieberman

   Todd A. Mazur
Facsimile: (312) 456-8435

E-Mail: liebermanp@gtlaw.com

mazurt@gtlaw.com

Hudson Bay Master Fund, Ltd.

 

 

 

c/o Hudson Bay Capital Management LP

777 Third Avenue, 30th Floor

New York, New York 10017

Attn: George Antonopoulos

Facsimile: (212) 571-1279

E-mail: investments@hudsonbaycapital.com

 

 

 

 

 

182,167

 

 

 

 

54,650

 

 

 

 

$783,318.10

Elected Not To Provide

 

Tenor Opportunity Master Fund, Ltd.

 

 

 

1180 Ave. of Americas, Ste. 1940

New York, New York 10036

Attn: Waqas Khatri

Facsimile: (212) 918-5301

E-mail: wkhatri@tenorcapital.com

 

 

 

 

 

182,166

 

 

 

 

54,650

 

 

 

 

$783,313.80

Elected Not To Provide

 





 

 



 

 

 

